United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 03-1775
                                    ___________

United States of America,             *
                                      *
            Appellee,                 *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Northern District of Iowa.
Arturo Ruiz-Ahumada, also known as *
Arturo Amumada-Ruiz, also known as * [UNPUBLISHED]
Arturo Robles, also known as Arturo   *
James Ruiz, also known as Jose Arturo *
Ruiz,                                 *
                                      *
            Appellant.
                                 ___________

                          Submitted: September 25, 2003
                              Filed: September 30, 2003
                                   ___________

Before BYE, BOWMAN, and MELLOY, Circuit Judges.
                          ___________

PER CURIAM.

       Arturo Ruiz-Ahumada pleaded guilty to illegal reentry following deportation,
in violation of 8 U.S.C. § 1326(a) and (b), and the district court1 sentenced him at the
top of the Guidelines range to 87 months imprisonment and 3 years supervised


      1
        The Honorable Mark W. Bennett, Chief Judge, United States District Court
for the Northern District of Iowa.
release. On appeal, counsel has moved to withdraw under Anders v. California, 386
U.S. 738 (1967), and has filed a brief in which he argues that the district court abused
its discretion in sentencing Ruiz-Ahumada at the top of the Guidelines range. In a pro
se supplemental brief, Ruiz-Ahumada raises speedy-trial, due process, and
ineffective-assistance issues, all in relation to continuances the district court granted
before he entered his guilty plea.

      Counsel’s argument fails, as this court does not review a sentence merely
because it has been imposed at the top of a Guidelines range that the defendant does
not challenge. See United States v. Woodrum, 959 F.2d 100, 101 (8th Cir. 1992) (per
curiam). Further, Ruiz-Ahumada’s guilty plea forecloses the speedy-trial and due
process claims he raises in his pro se brief, see United States v. Beck, 250 F.3d 1163,
1166 (8th Cir. 2001) (valid guilty plea waives all nonjurisdictional defects); Cox v.
Lockhart, 970 F.2d 448, 453 (8th Cir. 1992) (speedy-trial claim is nonjurisdictional
and therefore waived by guilty plea), and his ineffective-assistance claim is not
properly before us, see United States v. Martin, 59 F.3d 767, 771 (8th Cir. 1995).

      Moreover, following our independent review, see Penson v. Ohio, 488 U.S. 75
(1988), we find no nonfrivolous issues. Accordingly, we affirm. We also grant
counsel’s motion to withdraw.
                      ______________________________




                                          -2-